IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JIANLI ZHU,                                  : No. 36 WM 2017
                                             :
                    Respondent               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
ZHAOJIN KE,                                  :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 21st day of September, 2017, the Petition for Extraordinary

Relief in the Nature of a Writ of Prohibition under King’s Bench Jurisdiction, the Motion

for Leave to Reply, the Motion for Leave to Add an Addendum, the Motion for Leave to

File Sur Reply, and the Motion for Stay are DENIED.